Citation Nr: 1822251	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of bilateral perforated ear drums.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the RO in Roanoke, Virginia, which denied service connection for a bilateral hearing loss and bilateral perforated ear drums.  

In October 2017, the Veteran testified at a Board video conference hearing from the RO in Roanoke, Virginia before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  

During the October 2017 Board hearing, the Veteran testified that he had problems with ringing in both ears due an in-service injury from a Claymore mine explosion.  The issue of service connection for tinnitus has been raised by the record in lay testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral sensorineural hearing loss (SNHL).

2.  The Veteran had exposure loud noise (acoustic trauma) and injury to the ears due to a Claymore mine explosion in service.

3.  The Veteran's current bilateral hearing loss is etiologically related to the noise exposure (acoustic trauma) and injury to the ears during service.

4.  The Veteran has a current disability of bilateral tympanic membrane scars, a residual of the in-service bilateral perforated ear drums. 

5.  The Veteran's current residuals of bilateral perforated ear drums, to include bilateral tympanic membrane scars, are etiologically related to an in-service injury to the ear drums due to a Claymore mine explosion.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for residuals of bilateral perforated ear drums have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for bilateral hearing loss and residuals of bilateral perforated ear drums, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with bilateral SNHL.  SNHL is considered an organic disease of the nervous system and is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because a tympanic membrane scar is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the "chronic disease" presumptive provisions do not apply to the claim for residuals of bilateral perforated ear drums. 

As service connection for bilateral SNHL and residuals of bilateral perforated ear drums are being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.

Service Connection for Bilateral Hearing Loss

The Veteran generally contends that the current bilateral hearing loss was caused by an injury, that is, acoustic trauma and damage to the ears sustained during service.  Specifically, the Veteran contends that the current hearing loss is the result of exposure to artillery fire during trainings.  Additionally, while serving as a combat engineer in Vietnam, the Veteran sustained injury to both ears, that is perforated ear drums, due to a Claymore mine explosion.  The Veteran asserted that he was treated for the injuries at the 93rd Medevac Hospital in Long Bihn, Vietnam.  See October 2017 Board hearing transcript; see also March 2014 Correspondence.   
For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board finds that that Veteran has a current disability of a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the July 2013 VA audiological examination, audiometric testing showed a hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) and injury to both ears in service.  The DD Form 214 reflects that the Veteran served as a combat engineer in Vietnam and was exposed to artillery fire, as evidenced by Vietnam Service Medal, Purple Heart, and Expert Rifle Badge.  Additionally, December 1967 service separation examination reflects that the Veteran had a history of bilateral perforated ear drums and concussion from a Claymore mine.  See 38 U.S.C. § 1154(b). 

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  The January 1966 service induction examination reflects that the Veteran did not have hearing loss in either ear for VA purposes, as audiometric values were no more than -5 dB in the right ear at 500 through 4000 Hz, and no more than 10 dB in the left ear at 500 through 4000 Hz.  See 38 C.F.R. § 3.385; see also Hensley at 157.  

The November 1966 PULHES (i.e., Physical capacity, Upper body, Lower body, Hearing, Eyes, Stability/Psychiatric) grading system profile reflects that the Veteran was previously assigned a temporary H3 hearing loss profile that was changed to permanent H3 profile, and that the Veteran had a hole in the right ear drum.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible); see also VA Training Letter 10-02.  The December 1967 service separation examination reflects that the Veteran reported hearing loss and problems with the ears as a result of the in-service injury, noting that the ears "still bother [him] quite a bit."  The military physician assessed scarring and questionable perforation on the right ear drum upon clinical evaluation and noted a history of minor infection with perforation of both ear drums and concussion due to a Claymore mine.  See December 1967 service treatment record.  

In August 2014, VA received a letter from Dr. Neal that reflected that Dr. Neal first saw the Veteran in August 2014, during which the Veteran reported a history of bilateral hearing loss.  Dr. Neal reported that an audiogram performed during that time was indicative of severe noise trauma and damage and opined that the damage was more than likely related to service, including constant exposure to gun fire during training and the Veteran's injury during service in Vietnam when he was injured from a close range explosion, resulting in temporary hearing loss for numerous days and a 30 day hospital admission.   See August 2014 private treatment record.  

The VA examiner in July 2013 opined that the current bilateral hearing loss was less than likely related to service.  The VA examiner provided rationale that perforated ear drums are noted in service, but the service induction and separation examinations were both normal; audiometric configuration at the time of service separation was not consistent with that of perforated ear drums and/or noise exposure; and there was no indication of perforations in either ears today.  The Board gives this opinion no weight, as it does not adequately address all the relevant facts, including the evidence that the Veteran was initially assigned a temporary H3 profile in service that was changed to a permanent H3 profile in November 1966, which is indicative of an onset of hearing loss in service, so is more probative.  See Fountain, at 258; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  

The acoustic trauma and damage to the ear drums, that is, injury, during service coupled with the evidence pertinent to service discussed above tends to show that the symptoms of a hearing loss disability later diagnosed as SNHL had its onset during service, that is, shows that the SNHL disability was "incurred in" service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for SNHL have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Perforated Ear Drums

The Veteran generally contends that residuals of the bilateral perforated ear drums were caused by injury to the ears in service, that is, injury from a Claymore mine in service.  The Veteran contends that he had problems with residual ear pain in service following the injury, and he continues to have occasional pain, ringing, and drainage during cold weather in both ears.  See October 2017 Board hearing transcript.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that that Veteran has a current disability right eye bilateral tympanic membrane scars.  The July 2013 VA ear condition examination report reflects a diagnosis of well-healed scarring tympanic membrane bilaterally. 

The Board finds that the Veteran sustained an injury to both ear drums in-service.  As noted above, the DD Form 214 reflects that the Veteran served in Vietnam and has a Purple Heart, and the December 1967 service separation report reflects that the Veteran sustained perforation of both ear drums in service due to a Claymore mine explosion.  See 38 U.S.C. § 1154(b).

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current bilateral tympanic membrane scars are etiologically related to the in-service Claymore mine explosion, that is, was directly "incurred in" service.  The January 1966 service induction examination reflects that the ears and ear drums were clinically normal, with no evidence of perforated ear drums.  As noted above, the November 1966 PULHES profile noted a hole in the right ear drum.  The December 1967 service separation examination reflects a history of perforation of both ear drums due to a Claymore mine with residual scarring on the right ear drum noted on examination.  Additionally, the Veteran stated his ears were still bothersome since the in-service injury and noted ear trouble and running ears.  See December 1967 service treatment record. 

Following the July 2013 VA ear condition examination, the VA examiner opined that bilateral tympanic membrane scaring was likely caused by the in-service injury.  The VA examiner provided rationale that the service treatment records support evidence of right perforated tympanic membrane without complication or sequela noted.  To the extent that the VA examiner opined that the current bilateral tympanic membrane scars are related to service, the opinion is given some probative value.  However, no probative value is given to the opinion that there was no complication or sequela noted from the in-service bilateral perforated tympanic membrane, as the VA examiner did not conduct an in-person examination of the Veteran, and only reviewed the VA treatment records but did not review other evidence in the claims file, including the service treatment records, to obtain an accurate history.  The VA examiner's opinion regarding residual complications or sequela of the in-service bilateral perforated ear drums is internally inconsistent with the VA examiner's own diagnosis of bilateral tympanic membrane scarring many years after service and other evidence of record, including evidence of residual scarring of the right ear drum with complaints of ear trouble, hearing loss, and running ears at service separation, and the Veteran's credible lay testimony of continued problems with occasional ear pain and ear drainage many years after service separation, so is more probative than the VA examiner's opinion. 

The damage to the ear drums, that is, injury, during service coupled with the evidence pertinent to service discussed above tends to show that the bilateral perforated ear drum disability later diagnosed as bilateral tympanic membrane scarring had its onset during service, that is, shows that the bilateral tympanic 

membrane scar disability was "incurred in" service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for SNHL have been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of bilateral perforated ear drums, to include bilateral tympanic membrane scars, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


